DETAILED ACTION
This action is in response to the Application filed on 12/18/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1 and Sub-species 1a in the reply filed on 01/11/2022 is acknowledged.
Claims  15 – 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ADAPTIVE OFF-TIME CURRENT MODE DC-DC CONVERTER--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2008/0088284; (hereinafter Weng).

Regarding claim 1, Weng [e.g. Fig. 1] discloses a DC-DC converter system [e.g. 10], comprising: a first switch [e.g. M1] coupled to a switching node [e.g. Vsw] and operable between first and second states [e.g. ON and OFF, respectively]; and a controller, coupled to the first switch, and configured to switch the first switch between the first and second states based on an input voltage [e.g. VIN]  and an output voltage [e.g. VOUT] of the DC-DC converter system, wherein the controller comprises: a timer unit [e.g. 128, 130,132 and 134] comprising: a first timer [e.g. 130] configured to determine a first duration [e.g. off-time duration] based on a target switching frequency of the DC-DC converter system [e.g. paragraph 040 recites “Through the operation of error comparator 126, On-timer 128, and Off-Timer 130, logic circuit 132 generates control signals to driver 134 to cause power switches M1 and M2 to be turned on and off alternately to generate the switching output voltage VSW. In the present embodiment, the feedback control loop is established so that the on-time of buck switching regulator 100 is adaptable to different input voltages and different output voltages with the goal to keep the operating frequency constant”]; a second timer [e.g. 128] configured to determine a second duration [e.g. ON-time duration] based on a predetermined duration substantially equal to or greater than a minimum duration of the first state of the first switch [e.g. paragraph 015 recites “The buck switching regulator includes an on-time control circuit for generating a first signal for controlling the high-side switch under a minimum on-time and variable off-time feedback control loop where the first signal turns off the high-side switch at the expiration of a first on-time duration or at the expiration of a maximum on-time. The first on-time duration is at least a minimum on-time and can be expanded up to a maximum on-time”] and the input and output voltages [e.g. via feedback and VREF]; and logic circuitry [e.g. 132] coupled to the first and second timers, and configured to generate an expiration signal [e.g. output of 132] upon expiration of both the first and second durations [e.g. at the end (expiration) of the off time after the expiration of the first ON-time; paragraphs 038 – 039 recites “When the on-time duration is initiated, On-Timer 128 also provides a control signal on a bus 129 to logic circuit 132 to instruct logic circuit 132 to turn on the high-side switch M1. The current through inductor L1 is thus allowed to build up. High-side switch M1 is turned on only for a fixed duration. When the on-time duration expires, On-Timer 128 instructs logic circuit 132 to turn off the high-side switch M1 and turn on low-side transistor M2. To implement the variable off-time control, the End output signal from On-Timer 128 is coupled to the Start input terminal of an Off-Timer 130. Thus, when the on-time duration expires, the off-time duration programmed in Off-Timer 130 is initiated. Off-Timer 130 provides an End output signal to logic circuit 132 to indicate the end of the off-time duration, at which time the power transistor M1 can be turned back on if the feedback voltage VFB is less than the reference voltage VREF. In this manner, a minimum off-time is implemented in the feedback control loop.”]; and a control logic unit [e.g. 134], configured to switch the first switch from the second state [e.g. OFF state] to the first state [e.g. ON state] based on the expiration signal [e.g. paragraphs 038 – 039 above].

Regarding claim 8, Weng [e.g. Fig. 1] discloses a controller for switching a first switch [e.g. M1] of a DC-DC converter system [e.g. 10], comprising: a timer unit comprising: a first timer e.g. 130] configured to determine a first duration [e.g. off-time duration] based on a target switching frequency of the DC-DC converter system [e.g. paragraph 040 recites “Through the operation of error comparator 126, On-timer 128, and Off-Timer 130, logic circuit 132 generates control signals to driver 134 to cause power switches M1 and M2 to be turned on and off alternately to generate the switching output voltage VSW. In the present embodiment, the feedback control loop is established so that the on-time of buck switching regulator 100 is adaptable to different input voltages and different output voltages with the goal to keep the operating frequency constant”]; a second timer [e.g. 128] configured to determine a second duration [e.g. ON-time duration] based on input [e.g. VIN] and output [e.g. VOUT] voltages of the DC-DC converter system and a predetermined duration substantially equal to or greater than a minimum duration of a first state of the first switch [e.g. paragraph 015 recites “The buck switching regulator includes an on-time control circuit for generating a first signal for controlling the high-side switch under a minimum on-time and variable off-time feedback control loop where the first signal turns off the high-side switch at the expiration of a first on-time duration or at the expiration of a maximum on-time. The first on-time duration is at least a minimum on-time and can be expanded up to a maximum on-time”]; and logic circuitry [e.g. 132] coupled to the first and second timers and configured to generate an expiration signal [e.g. output of 132] upon expiration of both the first and second durations [e.g. at the end (expiration) of the off time after the expiration of the first ON-time; paragraphs 038 – 039 recites “When the on-time duration is initiated, On-Timer 128 also provides a control signal on a bus 129 to logic circuit 132 to instruct logic circuit 132 to turn on the high-side switch M1. The current through inductor L1 is thus allowed to build up. High-side switch M1 is turned on only for a fixed duration. When the on-time duration expires, On-Timer 128 instructs logic circuit 132 to turn off the high-side switch M1 and turn on low-side transistor M2. To implement the variable off-time control, the End output signal from On-Timer 128 is coupled to the Start input terminal of an Off-Timer 130. Thus, when the on-time duration expires, the off-time duration programmed in Off-Timer 130 is initiated. Off-Timer 130 provides an End output signal to logic circuit 132 to indicate the end of the off-time duration, at which time the power transistor M1 can be turned back on if the feedback voltage VFB is less than the reference voltage VREF. In this manner, a minimum off-time is implemented in the feedback control loop.”]; and a control logic unit [e.g. 134], configured to switch the first switch from a second state [e.g. OFF state] to the first state [e.g. ON state] based on the expiration signal [e.g. paragraphs 038 – 039 above].

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 2 – 7 and 9 – 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing upon the first switch being switched from the first state to the second state and generate a first timer expired signal when the first duration expires, wherein the first duration is a duration of the second state of the first switch determined based on the target switching frequency of the DC-DC converter system and the input and output voltages; and the second timer is configured to start timing substantially simultaneously with the first timer and generate a second timer expired signal when the second duration expires, wherein the second duration is an adjusted duration of the second state of the first switch determined based on the input and output voltages and the predetermined duration, wherein the logic circuitry is configured to generate the expiration signal based on a later one of the first or second timer expired signals”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing upon the first switch being switched from the second state to the first state and generate a first timer expired signal when the first duration expires, wherein the first duration is a switching cycle determined based on the target switching frequency of the DC-DC converter system; and the second timer is configured to start timing substantially simultaneously with the first timer and generate a second timer expired signal when the second duration expires, wherein the second duration is an adjusted switching cycle determined based on the input and output voltages and the predetermined duration, wherein the logic circuitry is configured to generate the expiration signal based on a later one of the first or second timer expired signals to switch the first switch from the second state to the first state”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing upon the first switch being switched from the first state to the second state, and generate a first timer expired signal when the first duration expires, wherein the first duration is duration of the second state of the first switch determined based on the target switching frequency of the DC-DC converter system and the input and output voltages; and the second timer is configured to start timing substantially simultaneously with the first timer and generate a second timer expired signal when the second duration expires, wherein the second duration is an adjusted duration of the second state of the first switch determined based on the input and output voltages and the predetermined duration, wherein the logic circuitry is configured to generate the expiration signal based on a later one of the first and second timer expired signals”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing upon the first switch being switched from the second state to the first state and generate a first timer expired signal when the first duration expires, wherein the first duration is a switching cycle determined based on the target switching frequency of the DC-DC converter system; and the second timer is configured to start timing substantially simultaneously with the first timer and generate a second timer expired signal when the second duration expires, wherein the second duration is an adjusted switching cycle determined based on the input and output voltages and the predetermined duration, wherein the controller is configured to generate the expiration signal based on a later one of the first and second timer expired signals to switch the first switch from the second state to the first state”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838